STATE OF MINNESOTA
                                                                          fl  April 14, 2016
                                 IN SUPREME COURT
                                                                              OliiU:EOF
                                      ADM09-8006                          API'B.L\JECeurrs

ORDER PROMULGATING AMENDMENTS TO THE
RULES OF CIVIL APPELLATE PROCEDURE

       The Supreme Court Advisory Committee on the Rules of Civil Appellate Procedure

has recommended amendments to the Rules of Civil Appellate Procedure to further clarify

the procedures that govern electronic filing and electronic service in the appellate courts.

The committee also provided recommendations on the procedures to govern motions that

seek the recusal of appellate judges. By order filed December 29, 2015, the court invited

comments on the proposed amendments. Written comments were received from the Court

Administrator for the Minnesota Court of Appeals and from the Minnesota State Bar

Association. The court has reviewed the written comments and the proposed amendments.

       Based on all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       1.     The attached amendments to the Rules of Civil Appellate Procedure are

prescribed and promulgated to be effective on July 1, 2016, and shall apply to all appeals

pending on, or commenced on or after, the effective date.

       2.     The Advisory Committee comments are included for convenience and do not

reflect court approval of the statements made therein.

       Dated: April 14, 2016                     BY THE COURT



                                                 Lorie S. Gildea
                                                 Chief Justice

                                             1
    AMENDMENTS TO THE RULES OF CIVIL APPELLATE PROCEDURE

[Note: In the following amendments, deletions are indicated by a line drawn through the
words and additions are indicated by a line drawn under the words.]


Rule 132. Form of Briefs, Addenda, Supplemental Records, Motions, and Other
Documents

***
132.04 Signature

***
Rule 141. Recusal
141.01 Recusal in Supreme Court.
141.02 Recusal in Court of Appeals.

   ***
Rule 143. Parties; Substitution; Attorneys; Signing of Appellate Pleadings
***
143.06 Signature




                           Rule 105. Discretionary Review

   ***
105.02 Content of Petition; Response

   The petition shall be entitled as in the trial court, shall not exceed 10 typev1ritten
pages4,000 words, exclusive of the caption, signature block, and addendum, and shall
contain:
   (a) a statement of facts necessary to an understanding of the questions of law or fact
determined by the order of the trial court;
   (b) a statement of the issues; and
   (c) a statement why an immediate appeal is necessary and desirable.

   A copy of the order from which the appeal is sought and any findings of fact,
conclusions oflaw, or memorandum oflaw relating to it shall be included in an addendum,


                                            1
which shall be prepared as prescribed in Rule 130.02.

   Any adverse party may, within 5 days after service of the petition, serve and file with
the clerk of the appellate courts a response to the petition, which shall not exceed .W
pages4 ,000 words, exclusive of caption, signature block, and addendum. Any reply shall
be served within 3 days after service of the response and shall not exceed 5 pages2,000
words. All documents may be typewritten in the form prescribed in Rule 132.02. No
additional memoranda may be filed without leave of the appellate court.

   A copy of the response and any reply shall also be filed with the trial court
administrator, and proof of that filing shall be filed with the clerk of the appellate courts.

  The petition and any response or reply shall be accompanied by a Certificate of
Document Length.

   The petition and any response shall be submitted without oral argument unless
otherwise ordered.


                        Advisory Committee Comment-2016 Amendments
                  Rule 105 is amended to re-define the length limit to 4,000 words rather
              than the current five pages for petitions and responses, and 2,000 words
              rather than 5 pages for replies. This change, coupled with the requirement
              that a 13-point font be used, will have a practical effect of permitting
              petitions that are slightly longer, but will be more easily read, both in paper
              format and on computer screens.




                            Rule 107. Bond or Deposit for Costs

107.01 No Cost Bond Required

    Except as required by Rule 116 of these rules with respect to a certiorari appeal from
the Workers' Compensation Court of Appeals, nNo cost bond is required for any appeal,
unless ordered by the trial court on motion and for good cause shown.


                        Advisory Committee Comment-2016 Amendments
                  Rule 107.01 is amended to cross-reference the exception to the general
              rule that no cost bond is required for appeals unless ordered by the trial
              court. By statute, review of decisions of the Workers' Compensation
              Court of Appeals by certiorari requires a cost bond. See Minn. Stat.
              § 176.471, subd. 3. Rule 116.03, subdivision 2, recognizes this
              requirement and Rule 107 is not intended to modifY it.



                                                    2
                     Rule 109. Leave to Proceed In Forma Pauperis

109.01 Authorized Relief

   A party who is unable to pay the expenses of appeal may apply for leave to proceed in
forma pauperis, which may include waiver of the filing fee and any cost bond required
under Rule 107 or Rule 116, and payment of costs for the transcript and reproducing briefs.


109.02 Motion for Leave to Proceed In Forma Pauperis in the Court of Appeals

    A party who desires to proceed in forma pauperis in the Court of Appeals shall file in
the trial court a motion for leave so to proceed, together with an affidavit showing the
party's inability to pay fees and costs and a copy of the party's statement of the case as
prescribed by Rule 133.03, showing the proposed issues on appeal. Any such motion by a
party initiating an appeal shall be filed on or before the date the appeal is commenced. The
trial court shall rule on the motion within 15 days after it is filed, unless the Court of
Appeals grants additional time. The party shall file a copy of the motion with the clerk of
the appellate courts simultaneously with the notice of appeal or the petition that initiates
the appeal.

    The trial court shall grant the motion if the court finds that the party is indigent and that
the appeal is not frivolous. If the motion is denied, the trial court shall state in writing the
reasons for the denial. The party shall promptly file a copy of the trial court's order on the
motion with the clerk of the appellate courts.

    If the trial court grants the motion, the party may proceed in forma pauperis without
further application to the Court of Appeals. If a transcript is to be prepared for appeal, the
party shall file the certificate as to transcript required by Rule 110.02, subdivision 2(a),
within 10 days from the date of the trial court administrator's filing of the order granting
leave to proceed in forma pauperis or within 10 days after filing the notice of appeal,
whichever is later.

    If the trial court denies the motion, the party shall, within 10 days from the date of the
trial court administrator's filing of the order, either:
    (a) pay the filing fee, post the any required cost bond, and file a completed transcript
certificate, if a transcript is required; or
    (b) serve and file a motion in the Court of Appeals for review of the trial court's order
denying in forma pauperis status. The record on the motion shall be limited to the record
presented to the trial court.

   ***

                                               3
109.05 Suspension of Time Periods

   The time periods for a party to pay the filing fee, post a cost bond if required under Rule
107 or Rule 116, and file a transcript certificate are suspended during the pendency of that
party's timely motion to proceed in forma pauperis.


                        Advisory Committee Comment-2016 Amendments
                  Rule 109 is amended to clarify that, although the rules do not require
              the posting of a cost bond for most appeals, a bond may be required by the
              trial court upon motion, and is required by statute and Rule 116 for appeal
              proceedings seeking review of decisions of the Workers' Compensation
              Court of Appeals. In these circumstances where a bond may be required,
              the granting of an in forma pauperis motion would exempt the party from
              having to pay for the required bond.



                           Rule 111. Transmission ofthe Record


   ***
111.02 Exhibits and Models

    The title of the ease and the appellate court docket number shall be endorsed upon all
exhibits sent to the clerk of the appellate courts. Exhibits and models will be returned to
the trial court administrator with the remittitur when a new trial or further proeeedings are
ordered, but if the judgment of the appellate eourt is final and neither a new trial nor further
proeeedings are ordered, the elerk of the appellate eourts may destroy all exhibits and
models unless ealled for by the pa-rties vlithin 30 days after judgment has been enteredentry
ofthe judgment of.Qy_the appellate court.

   ***
                        Advisory Committee Comment-2016 Amendments
                  Rule 111.02 is amended to conform it to the current practice involving
              transmission of exhibits to the appellate courts and the ultimate disposition
              of them. Under the amended rule, exhibits and models are returned to the
              trial court administrator at the conclusion of the appeal, without regard to
              whether the appeal results in a new trial or other further proceedings on
              remand. Rule 128 of the Minnesota General Rules of Practice defines the
              procedure for retrieval of exhibits by attorneys or the ultimate disposition
              of them.




                                                   4
    Rule 117. Petition in Supreme Court for Review of Decisions ofthe Court of
                                    Appeals

   ***
Subd. 3. Petition Requirements. The petition for review shall not exceed five typewritten
pages2,000 words, exclusive of the caption, signature block, and addendum, and shall
contain:
    (a) a statement of the legal issues sought to be reviewed, and the disposition of those
issues by the Court of Appeals;
    (b) a statement of the criteria relied upon to support the petition, or other substantial
and compelling reasons for review;
    (c) a statement of the case, including disposition in the trial court or administrative
agency and the Court of Appeals, and of those facts not addressed by the Court of Appeals
relevant to the issues presented for review, with appropriate references to the record; and
    (d) a brief argument in support of the petition.

  The addendum, if filed, sftallmay contain the decision and opinion of the Court of
Appeals, and shall otherwise be prepared as prescribed by Rule 130.02.

   The petition and addendum shall be filed with the clerk of the appellate courts and shall
be accompanied by a Certificate of Document Length.


                         Advisory Committee Comment-2016 Amendments
                  Rule 117 is amended primarily to re-define the length limit to 2,000
              words rather than the current five pages. This change, coupled with the
              requirement that a 13-point font be used, will have a practical effect of
              permitting petitions that are slightly longer, but will be more easily read,
              both in paper format and on computer screens.
                  The addendum for Rule 117 petitions need not include the decision of
              the court of appeals, as every such decision is readily available in
              electronic form to the court for consideration with a petition. It is
              particularly useful to make inclusion of the appellate court decision
              optional to allow it to be omitted where it would be the only item in the
              addendum. Trial court decisions, however, if germane to the issues raised
              in a petition, may be helpful to the court in the addendum to the petition.
              The rule does not bar the filing of a court of appeals decision; it simply
              removes any requirement for it.
                  If the court grants further review, the addendum that accompanies the
              brief should include both the court of appeals and relevant district court
              orders and judgments pursuant to Rule 130.02.




                                                   5
            Rule 118. Accelerated Review by the Supreme Court Prior to a
                          Decision by the Court of Appeals

   * * *


    Subd. 2. Petition Requirements. The petition for accelerated review shall not exceed
10 typewritten pages4,000 words, exclusive of the caption, signature block, and addendum,
and shall contain:
    (a) a statement of the issues;
    (b) a statement of the case, including all relevant facts, and disposition in the trial court
or administrative agency; and
    (c) a brief argument in support of the petition.

   The addendum shall contain the judgments, orders, findings of fact, and conclusions of
law, for which review is sought, and shall otherwise be prepared as prescribed by Rule
130.02.

   The petition and addendum shall be filed with the clerk of the appellate courts and shall
be accompanied by a Certificate of Document Length.

   * * *


                                Rule 125. Filing and Service

125.01 Filing

   ***

    (d) For any document that is required or permitted under these rules to be filed with
the trial court, the filer may file or serve the document using the trial court's electronic
service system or, except as otherwise excluded by Rule 125.03, any other means
authorized by the trial court rules. Separate proof of such service must be filed with the
clerk of the appellate courts. Any party to the trial court proceedings registered for use of
the trial court's electronic service system shall be deemed to have consented to receive
service in this manner.

   ***

                       Advisory Committee Comment-2016 Amendments
                 Rule 125.01 is amended to include a cross-reference to Rule 125.03,
              which prohibits use of facsimile transmission for service of appellate
              pleadings except with the consent of the party to be served. That


                                                6
              prohibition continues to apply even for the initial appellate documents
              (typically the notice of appeal or a petition), which are the only appellate
              documents that the rules require the parties to file in the district court. See
              Minn. R. Civ. App. P. 103.01, subd. !(d).



                                          Rule 128. Briefs

       ***
128.03 References in Briefs to Record

     (a) Portions of Record Contained in Any Party's Addendum. Whenever a reference
is made in the briefs to any part of the record that is reproduced in the addendum of any
.Qill1y, the reference shall be made to the specific pages of the addendum where the
particular part of the record is reproduced.
     (b) Portions of Record Not Contained in Any Party's Addendum. Whenever a
reference is made to a part of the record that is not reproduced in the addendum of any
.Qill1y, the reference shall be made to the particular part of the record, suitably designated,
and to the specific pages of it, e.g., Motion for Summary Judgment, filed 10/3/13, at 1;
Transcript, at 135; Plaintiffs Thrnibit D, p. 3. Intelligible abbreviations may be used, e.g.
Tr. 135, Add. 41, Resp. Add.22.
     (c) Document Index Number. Whenever a reference is made to a part of the record,
either in a brief or in the table of contents of an addendum, the reference should be made
to the particular part of the record using the Document Index Number from the trial court
Register of Actions, if available, and to the specific pages of it. Abbreviations that clearly
direct the court to particular portions of the record, whether or not designated by a
Document Index Number, are acceptable.


                        Advisory Committee Comment-2016 Amendments
                  Several developments in appellate practice in Minnesota militate in
              favor of modification of Rule 128 both to clarify it and make it more useful
              to litigants. The adoption of system-wide electronic filing makes the use
              of a uniform means of referencing electronically filed documents both
              more desirable and more readily accomplished. The abolition of the
              appendix in the 2014 amendments to these rules has resulted in increased
              need to refer to specific parts of the record without the convenience of
              citing to an appendix page, and word-count size limits for briefs may
              encourage opaque record citations. The establishment of a more uniform
              form of Register of Actions within the court system has made this index a
              useful way to identify documents filed with the district courts, and it is
              appropriate for the appellate courts to require its use.
                  The Register of Actions is maintained in all actions to identify
              documents filed with the court. An example of a Register of Actions entry,
              including the document index number, is:


                                                    7
                  1/14/2014     Motion for Summary Judgment Index# SO

              Citation to page 3 of the motion might be simply "Doc. 50 at 3." If the
              motion were included in any party's addendum, citation to "Add.38"
              would suffice.
                  The rule is intended to provide guidance on how parties may concisely,
              but unambiguously, cite to the record.             Where the transcript is
              consecutively paginated, no more than "Tr.x" is need to refer to page x of
              that transcript, and more is only distracting. Where it is necessary to cite
              to portions of the record not contained in any party's addendum, a
              similarly concise citation of"Doc. II at 21" would steer the reader to page
              21 of document 11 in the Register of Actions. Examples of acceptable
              abbreviations include:
                       Doc. 11 at 21 (should be used if available)
                       Transcript at 135, or Tr. 135
                       Motion for Summary Judgment, filed 10/3/12, at l
                       Exhibit 21 at 3, or Ex. 21 at 3
                       Add.41 or Add. 41
                       Resp. Add. 22 or R.Add.22
                       Oct. 1, 20 13 Order at 17
                       Resp. Br. at 34
                  Similar abbreviations that clearly direct the court to particular portions
              of the record may be used.



              Rule 130. Addendum Required, Appendix Not Permitted

   ***

130.02 Addendum

    (a) Contents. Appellant must prepare an addendum and file it with the opening brief
or petition. The addendum must include:
        (1) a table of contents identifying each document included in the Addendum,
including the Document Index Number from the Register of Actions, if available;
        11l1!_copy of any order, judgment, findings, or trial court memorandum in the action
directly relating to or affecting the issues on appeal;
        (~J) any agreed statement of the record; and
        (~)if the constitutionality of a statute is challenged, proof of compliance with Rule
144.

Unpublished decisions, if cited, shall not be included in the addendum, unless those
opinions are not generally available in online databases or from Minnesota law libraries,
but may be, if required or desired, provided to other parties by alternate means.



                                                   8
   (b) Length. The addendum must not exceed 50 pages excluding.;.
      (U_the orders and judgments or other materials required by section (a) of this rule~
      Qlef-documents included pursuant to Rule 128.04; and
      (3) unpublished decisions if permitted under section (a) of this rule.

The addendum must be incorporated into the back of the brief or petition, unless it includes
a long trial court decision, in which event it may be bound separately.

   ***
                        Advisory Committee Comment-2016 Amendments
                  Rule 130.02 is amended to include a requirement that the addendum
              include a table of contents. The amended rule also requires use of the
              Document Index Number for documents filed with the district court, if it
              is available. Including the Document Index Number in the table of
              contents allows the court and other parties to locate the document and
              permits the abbreviated citation to the document by addendum page
              number.
                  The committee acknowledges that current statutory authority requires
              parties to provide each other with copies of unpublished opinions that are
              cited in the briefs. Unpublished opinions that are available to the appellate
              courts in online databases, or from Minnesota law libraries, are not to be
              included in an addendum and are not helpful to the court. Minn. Stat.
              § 480A.08, subd. 1, only requires that copies be provided to other parties,
              not to the court. For unpublished opinions that are not excluded by this
              rule, they may be included as part of the "required" portion of the
              addendum and need not be counted toward the 50-page limit contained in
              Rule l30.02(b)-(c). Parties should be aware that the appellate courts have
              access to online databases through Westlaw and, therefore, should include
              the appropriate citation for unpublished decisions available on that service.
                  The rule does not affect the obligation under Minn. Stat. § 480A.08,
              subd. 3, to provide copies of unpublished opinions to opposing parties or
              attorneys, but specifies that they should not be filed as part of the
              addendum. The statute does not require that they be filed with the court,
              and the court does not have use for copies given their ready availability
              online or from law libraries.




                                                   9
  Rule 132. Form of Briefs, Addenda, Supplemental Records, Motions, and Other
                                  Documents

   ***
132.02 Form of Motions and Other Documents

   Subdivision 1. Form Requirements. Documents not required to be produced in the
manner prescribed by Rule 132.01 shall be 8-1/2 by 11 inches in size with typewritten
matter not exceeding 6-112 by 9-112 inches. Any process capable of producing a clear
black image on white paper may be used. All material must appear in at least 11 point13-
point type, or its equivalent of not more than -l-6 14 characters per inch, on unglazed opaque
paper. Pages shall be bound or stapled at the top margin and numbered at the center of the
bottom margin. Typed material shall be double spaced. Carbon copies shall not be
submitted.

     Subd. 2. Caption. Each document shall contain a caption setting forth the name of
the court, the title of the case, the appellate court docket number, and a brief descriptive
title of the document; and shall be subscribed by the attorney preparing the document
together vlith the preparer's address, telephone number, and attorney registration license
number.

   ***
132.04 Signature

    All briefs, motions, notices, and petitions filed with the appellate courts shall be signed
by an individual authorized under Rule 143.06 and shall include the signer's name, address,
telephone number, email address, and attorney registration license number, if applicable.

                       Advisory Committee Comment-2016 Amendments
                 Rule 132.02 is amended in two ways to make it clearer. Provisions for
              signing documents are removed from Rule 132.02, subdivision 2, which
              deals with the caption of appellate pleadings, not signing. Rule 132.04 is
              a new rule that explicitly sets forth what is necessary for signing appellate
              documents and extends those requirements to all appellate pleadings.




                                        Rule 141. Recusal

141.01 Recusal in Supreme Court.
       (a) Motion. A motion seeking the recusal of a justice from a case pending before
the court must be made in writing and must be filed and served as directed in Rule 125,


                                                   10
Minnesota Rules of Civil Appellate Procedure. The motion, and any response, must
comply with Rule 127, Minnesota Rules of Civil Appellate Procedure.

        (b) Timing. Absent good cause demonstrating that the facts upon which the motion
is based could not reasonably have been discovered sooner, the motion must be filed no
later than 14 days after the filing of a notice of appeal or petition that initiates the case in
the supreme court. In a case in which discretionary review is sought and the court grants
review, the motion must be filed within 14 days ofthe date of the order of the court granting
review. No hearing or oral argument shall be permitted on the motion.

       A motion for recusal shall be decided promptly, but in any event within 3 days after
the due date of any response, by the justice who is the subject of the motion, and shall be
resolved by written order that, if denied, states the grounds upon which the motion is
denied. The decision shall be filed with the clerk of the appellate courts.

        {c) Review ofRecusal Decision. If the motion is denied by the justice whose recusal
is sought, the moving party may request review of that discretionary decision within 5 days
of the filing of the order, by filing and serving a motion for review as directed in Minn. R.
Civ. App. P. 125. A response, if any, must be fi1ed and served within 3 days after service
of the motion for review. The motion for review and response shall each be limited to
2,000 words, exclusive of the caption and signature. No further arguments or briefing shall
be permitted with the motion for review.

       Review shall be conducted by a three-member panel randomly selected from a list
maintained by the clerk of the appellate courts of individuals designated as eligible to serve
as acting justices solely for purposes of this rule. The panel shall file a binding written
decision within 14 days after a motion for review is filed. No further review or
reconsideration of the panel's decision will be permitted.

Rule 141.02 Recusal in Court of Appeals.
       (a) Motion. A motion seeking the recusal of a member of a panel assigned to a
particular case must be made in writing and must be filed and served as directed in Rule
125, Minnesota Rules of Civil Appellate Procedure. The motion, and any response, must
comply with Rule 127, Minnesota Rules of Civil Appellate Procedure.

        (b) Timing. Absent good cause demonstrating that the facts upon which the motion
is based could not reasonably have been discovered sooner, the motion must be filed no
later than 7 days after the notice of oral argument or nonoral conference or, as to newly
named members of a panel, the subsequent notice of substitution or other change in the
composition of the panel is issued. No hearing or oral argument shall be permitted on the
motion.

       A motion for recusal shall be decided promptly, but in any event within 3 days after


                                              11
the due date of any response, by the judge who is the subject of the motion. If the judge
decides to recuse, a notice of substitution shall be issued. If the judge decides not to recuse,
a written order stating the grounds upon which the motion is denied shall be filed with the
clerk of the appellate courts.

        (c) Review ofRecusal Decision. If the motion is denied by the judge whose recusal
is sought, the moving party may request review of that discretionary decision within 5 days
of the filing of the order, by filing and serving a motion for review as directed in Minn. R.
Civ. App. P. 125. A response, if any, must be filed and served within 3 days after service
of the motion for review. The motion for review and response shall each be limited to
2,000 words, exclusive of the caption and signature. No hearing or oral argument shall be
permitted. The review shall be conducted by the chief judge and two randomly selected
active judges of the court of appeals who are not designated to serve on the panel for the
case in which review is sought. The panel shall file a binding written decision within 14
days after a motion for review is filed.

                            Advisory Committee Comment-2016 Amendments
                  Rule 141 is a new rule intended to establish a uniform and public process for
              considering motions for recusal or disqualification of an appellate justice or judge
              from participation in a pending appeal. This rule is only a rule of procedure-it
              is not intended to address, establish, or modifY any grounds for recusal, as those
              issues are well outside the scope of any rule of procedure. All appellate judges
              are subject to the Minnesota Code of Judicial Conduct, which is a primary source
              of standards that may permit or require recusal.
                  The rule creates different procedures for recusal in the supreme court and court
              of appeals because of the fundamental differences in how the courts hear cases-
              the supreme court sits en bane, so recusal generally results in argument to a court
              of fewer members. In the court of appeals, recusal results more readily in
              assignment of a replacement judge to hear the case. The rule also recognizes that
              it would be wasteful to require a motion to recuse to be brought in the court of
              appeals before it is known which judges are assigned to hear an appeal. Because
              this assignment occurs relatively late in the process, the recusal motion
              requirement is not triggered until the notice of assignment is made.
                  The rule requires that a recusal request be decided promptly by the justice or
              judge receiving it, but sets an outer limit of three days after a response, if any,
              would be due under Rule 125. In many instances a decision on recusal could be
              properly rendered without any response being required, but in some cases, the
              court might be helped by the views of the other parties.



     Rule 143. Parties; Substitution; Attorneys; Signing of Appellate Pleadings

   ***
143.05 Attorneys

    Subdivision 1. Admission Required; Admission Pro Hac Vice. All briefs, motions,
notices, and petitions filed with the appellate courts must be signed by an attorney licensed


                                                      12
to practice in this 8tate, or admitted pro hac vice to practice before the appellate courts.
No attorney may sign appellate pleadings or present argument to the appellate courts unless
licensed to practice in this State or admitted pro hac vice to appear before the appellate
court as provided for by this rule.

    An attorney licensed to practice law in Minnesota may move for the admission pro hac
vice of an attorney admitted to practice law in another state or territory. The motion shall
be accompanied by an affidavit of the attorney seeking pro hac vice admission attesting
that he or she is a member in good standing of the bar of another state or territory.

    Subd. 2. Withdrawal of attorneys. (a) After a lawyer has appeared for a party in the
appellate courts, withdrawal will be effective only if written notice of withdrawal is served
on the client and all parties who have appeared, or their lawyers if represented by counsel,
and is filed with the Clerk of Appellate Courts. The notice of withdrawal shall state the
address at which the eltentparty can be served and the address and phone number at which
the eltentill!r!Y can be notified of matters relating to the appeal and shall be accompanied
by proof of service.

   (b) Withdrawal of an attorney does not create any right to extend briefing deadlines or
postpone argument.

    Subd. 3. Certified students. A law student who is certified pursuant to the Minnesota
Student Practice Rules may present oral argument only with leave of the appellate court.
A motion for leave to present oral argument must be filed no later than renlQ. days before
the date of the scheduled oral argument. The student may participate in oral argument only
in the presence of the attorney of record.

143.06 Signature
   All briefs, motions, notices, and petitions filed with the appellate courts must be signed
by every self-represented litigant or by:
   1. an attorney licensed to practice in this State; or
   2. an attorney admitted pro hac vice to practice before the appellate courts.


                         Advisory Committee Comment-2016 Amendments
                  Rule 143 is amended in two ways. Language relating to signing of
              appellate filings is removed from Rule 143.05 and replaced by a new Rule
              143.06 that clarifies what documents must be signed and who may
              properly sign them. Including the signing requirements in a rule devoted
              to the caption of pleadings does not make it likely that the reader of the
              rules will locate the signing requirements. "Signed" is defined in Rule
              101.02, subd. 7.
                  This amendment clarifies that pro hac vice admission is not required
              for an attorney to appear on a brief as one of several attorneys, but every
              attorney-signed appellate pleading must be signed by at least one attorney


                                                  13
who is a member of the Minnesota bar or who has been admitted pro hac
vice. Oral argument may only be presented by an attorney who is a
member of the Minnesota bar or who is admitted pro hac vice.
    Because self-represented litigants may sign only for themselves, all
self-represented litigants must sign briefs, motions, notices, and petitions
filed on their behalf. The requirement of signing for a represented party is
met by the signing by any one of the counsel of record for a party.
    The rule underscores the fact that pro hac vice admission in the trial
courts does not carry over into the appellate courts. Rule 143.05 provides
for admission pro hac vice in the appellate courts and is not amended as to
that process. Similarly, separate motions for admission pro hac vice are
required in the Minnesota Court of Appeals and the Minnesota Supreme
Court if a case proceeds to that court.




                                    14
      FORM 132-CERTIFICATION OF BRIEF LENGTH OF DOCUMENT



                                STATE OF MINNESOTA

                                (IN SUPREME COURT
                                        OR
                               IN COURT OF APPEALS)


                        APPELLATE COURT CASE NUMBER:
CASE TITLE:

Appellant,           CERTIFICATION OF BRIEF LENGTH OF DOCUMENT

       vs.

Respondent.


    I hereby certify that this bfie.f.document conforms to the requirements of Minn. R. Civ.
App. P. 132.01, subds. 1 and 3,the applicable rules for a brief, is produced with a
[monospaced] [proportional] font~, and the length of this -brief document is .... [lines]
[words]. This brief was prepared using [name and version of word processing software].

DATED:
NAME, ADDRESS, ZIP CODE, TELEPHONE NUMBER, EMAIL ADDRESS, AND
ATTORNEY REGISTRATION LICENSE NUMBER OF ATTORNEY(S) FOR
PETITIONER[P ARTY]:




SIGNATURE




                                            15